Willsoh, Judge.
I. It was not necessary to state in the indictment that the killing was “ unlawfully ” done. (Thompson v. The State, 36 Texas, 326.) Nor was it necessary to allege that the defendant was “ a person of sound memory and discretion,” nor that the deceased was “ a reasonable creature in being.” According to repeated decisions, the indictment in this case is in all particulars a good one. (Ogden v. The State, 15 Texas Ct. App., 454; Moore v. The State, Id., 1; Drye v. The State, 14 Texas Ct. App., 185; Bohannon v. The State, Id., 271; Walker v. The State, Id., 609; Dwyer v. The State, 12 Texas Ct. App., 535; Peterson v. The State, Id., 650, and authorities cited in said cases.)
II. There was no error in admitting in evidence the confession of the defendant. In connection with such confession he made a *69statement of facts and circumstances which were found to be true, and which conduced to establish his guilt. By means of his statements, the gun with which the murder was committed was found at the place where he stated he had secreted it. (Code Grim. Proe., 750; Buntain v. The State, 15 Texas Ct. App., 485; Weller v. The State, 16 Texas Ct. App., 200.)
III. The verdict of the jury found the defendant “guilty of murder in the first degree as charged in the indictment,” etc. At the request of the defendant the jury was polled; the verdict was read aloud to each juror, and each juror was asked if it was his verdict, and each distinctly answered that it was. Defendant proposed to ask the jurors if they intended to find the defendant guilty as a principal or as an accomplice. This was not allowed by the court. We perceive no error in the action of the court in polling the jury; but think it was in strict accordance with the statute. (Code Grim. Proe., art. 710.) It was expressly stated in the verdict that the defendant was found guilty of murder in the first degree, as charged in the indictment, and he was charged in the indictment as a principal and not as an accomplice. When the jurors answered that this was their verdict, it is to be presumed that they understood the meaning of the same. It was never intended, we think, in polling a jury, to permit the jurors to be interrogated further than to ask each of them the direct question, “Is that your verdict?” If he answer in the affirmative, his answer is conclusive, and further inquiry is not permissible. If the rule were otherwise, each juror might be subjected to a searching examination with a view to showing that he had been mistaken in the verdict he had rendered and solemnly announced to be his verdict. Such a practice would be unreasonable and detrimental to the ends of justice.
IY. Defendant’s challenge to the array of jurors summoned as talesman was properly overruled, because it was not such a challenge as is warranted by the law. (Code Grim. Proe., art. 624.) It further appears that the district attorney proposed to excuse the persons summoned as jurors by the objectionable officer, but that the defendant declined to agree to this. It further appears that the defendant did not exhaust his peremptory challenges in the formation of the jury. He had six peremptory challenges remaining when the jury was completed. ( Woodard v. The State, 9 Texas Ct. App., 412; Cavitt v. The State, 15 Texas Ct. App., 190; Lum v. The State, 11 Texas Ct. App., 488; Loggins v. The State, 12 Texas Ct. App., 65.)
Y. An issue raised by the evidence in the case is whether, if guilty of the murder, the defendant was guilty as a principal or as *70an accomplice. Being indicted as a principal, it is well settled that if he was guilty as an accomplice, but not as a principal, he could not be convicted legally, under this indictment. (Truitt v. The State, 8 Texas Ct. App., 148; McKeen v. The State, 7 Texas Ct. App., 631; Sims v. The State, 10 Texas Ct. App., 131.) It is earnestly and ably insisted by counsel for defendant that the learned judge who presided at the trial of this case failed to instruct the jury fully and correctly upon this issue, but, on the contrary, misdirected them in his charge.
That our views with reference to this subject may be made more intelligible, we will here insert those portions of the charge which relate to the law of principals and accomplices. The jury are first instructed as follows: “ You are instructed that all persons are principals who are guilty of acting together in the commission of an offense; and principals, whether jointly or separately indicted, may be legally prosecuted and convicted as such, provided the evidence adduced against each one clearly and satisfactorily establishes the guilt of each. Where an offense has been committed, the true criterion for determining who are principals is, Did the parties act together in the commission of the offense? Was the act committed in pursuance of a common intent, and in pursuance of a previously formed design, in which the minds of both united and concurred ? If so, then the law is that both are alike guilty, provided the offense was actually committed during the existence and in execution of the common design and intent of both, whether in point of fact both were actually bodily present on the ground while the offense actually took place, or not.” This charge is a literal copy of the charge given in Scales v. The State, 7 Texas Ct. App., 361, and also in Cook v. The State, 14 Texas Ct. App., 96, and approved by this court.
In the last cited case (Cook v. The State), the distinction between principals and accomplices was very carefully considered, and more thoroughly and definitely explained than in previous decisions. We quote from the opinion in that case as follows: “We are of opinion that the proper distinction between these two characters of offenders is this: The acts constituting an accomplice are auxiliary only, all of wrhich may be, and are, performed by him, anterior and as inducements to the crime about to be committed, whilst the principal offender not only may perform some antecedent act in furtherance of the commission of the crime, but, when it is actually committed, is doing his part of the work assigned him in connection with the plan and furtherance of the common purposé, whether he be present *71where the main, fact is to be accomplished, or not. When the offense is committed by the perpetration of different parts which constitute one entire whole, it is not necessary that the offenders should be in fact together at the perpetration of the offense, to render them liable as principals. In other words, an accomplice, under our statute, is one who has completed his offense before the crime is actually committed, and whose liability attaches after its commission by virtue of his previous acts in bringing it about through the agency of or in connection with third parties. The principal offender acts his part individually, in furtherance of and during the consummation of the crime.” In the subsequent case of O'Neal v. The State (14 Texas Ct. App., 582), the foregoing distinction was cited and approved.
We must confess that, to our minds, the distinction between these two characters of offenders is often shadowy and indistinct. It is as clearly drawn in Cook’s case as it is possible perhaps to draw it. The dividing line between the two is the commencement of the commission of the principal offense. If the parties acted together in the commission of the offense, they are principals. If they agreed to commit the offense together, but did not act together in its commission, the one who actually committed it is the principal, while the other, who was not present at the commission, and who was not in any way aiding in its commission, as by keeping watch, or by securing the safety or concealment of the principal, would be an accomplice. To constitute a principal, the offender must either be present where the crime is committed, or he must do some act during the time when the offense is being committed which connects him with the act of commission in some of the ways named in the statute. Where the acts committed occur prior to the commission of the principal offense, or subsequent thereto, and are independent of, and disconnected with, the actual commission of the principal offense, and no act is done by the party during the commission of the principal offense in aid thereof, such party is not a principal offender, but is an accomplice or an accessory according to the facts. We think the charge of the court which we have quoted, while not as full and explanatory of the distinction between principals and accomplices as is the opinion of Presiding Judge White in Cook v. The State, supra, is nevertheless substantially and practically sufficient, and it was not incumbent upon the court to instruct the jury more particularly and elaborately upon this question.
In a subsequent part of the charge, where the learned judge applies the law to the evidence, the jury are instructed as follows: *72“ If you believe from the evidence in this cause that, prior to the killing of the deceased Charles Stevens, it was agreed, understood and determined, by and between the defendant Ed. Bean and one Amon Stevens, that the latter should kill Charles Stevens, and that it was further agreed, understood and determined that the defendant Bean should procure a gun, with which Amon should kill the deceased Charles Stevens, and that, in pursuance of this design, the said defendant did procure a gun and place it in the hands of Amon Stevens, or place it where the said Amon was to and did get the said gun, and that, in pursuance of the agreement so formed between them,— defendant and said Amon,— the latter, in the county and State aforesaid, and prior to the 23d day of November, 1883, did, with express malice as defined to you hereinbefore, shoot with a gun and thereby kill the deceased Charles Stevens, and that this killing was done during the existence and in the execution of the common design of said Amon Stevens and defendant (if any such common design existed) that the said Amon should kill the deceased, then the defendant would be guilty of murder in the first degree, whether he were actually and bodily present at the time and place of the killing or not, and if you so believe you will so find.” As we understand this charge, and as we understand the distinction between principals and accomplices, the state of facts.presented in the charge would constitute the defendant an accomplice, and not a principal. The facts recited are precisely those which constitute an accomplice (Penal Gode, art. 79), but do not constitute of themselves a principal offender, because they do not show that at the very time of the commission of the offense by Amon Stevens the defendant was in any way aiding, assisting or acting together with said Amon Stevens in the act of homicide, or in the furtherance of it. As stated in the charge, the act of the defendant was completed anterior to the killing, and was merely auxiliary thereto.
As a legal proposition, however, the charge is unquestionably correct. If the defendant was guilty of the acts recited, he was guilty of murder in the first degree, but he was guilty as an accomplice and not as a principal offender. This, the learned judge failed to explain to the jury, nor does he in any portion of his charge instruct the jury that, if they believe from the evidence that the defendant was an accomplice in the murder, and not a principal in it, they could not convict him under the indictment which charged him only as a principal. In this connection, the defendant requested the court to give the following special charge, viz.: “ You are further chai’ged that the defendant Ed. Bean being charged as a principal *73offender, he cannot, under the Code of this State, be convicted as an accomplice.” This was refused, and we think erroneously. Had the learned judge given this instruction, his otherwise admirable charge would have been unexceptionable. Without this addition, however, the issue as to whether or not the defendant was guilty as a principal or as an accomplice was not submitted to the jury, but on the contrary the jury were in effect told that, although the defendant was guilty as an accomplice, he still might be convicted properly under the indictment charging him as a principal. For this error the judgment of conviction must be reversed. It is true that this objection to the conviction is a technical one, and apparently without reason to support it. It is nevertheless a long and well established rule of the law, and without pausing now to examine and discuss its utility or wisdom, it is safe to say that, upon investigation and reflection, it will be found, like many other technicalities of the law, to be founded upon solid and sufficient reasons, and that it would be dangerous to the rights of the citizens of a free government to depart from or disregard it.
We will here again take occasion to suggest to district and county attorneys the very great utility of inserting several counts in the indictment in cases like this, where the evidence shows one or the other of two or more offenses growing out of the same transaction. In this case, the evidence presented three offenses, of either of which the jury might have found the defendant guilty under proper counts in the indictment, viz.: murder as a principal, accomplice to murder, and accessory to murder. From the evidence before us, the defendant, by his own confession, was guilty both as an accomplice and as an accessory, and yet under the indictment as it was framed he could not legally be convicted of either of these offenses. While the evidence is clear as to his guilt of these two offenses, it is not so clear that he was guilty as a principal, though, if the charge requested by his counsel and refused, which we have quoted, had been given, and the jury thus having had submitted to them the issue as to whether he was a principal or an accomplice, had found that he was a principal, we would not have disturbed the conviction.
Because of the error in the charge of the court, and the error in refusing to give the special charge requested, the judgment is reversed and the cause is remanded.

Reversed and remanded.

[Opinion delivered October 25, 1884.]